DETAILED ACTION
	This office action is in response to applicant’s After Final amendment filed on 7/21/2022.  Claims 1-4, 9-10, 14, 17-18, and 28 are under consideration.
Allowable Subject Matter
Claims 1-4, 9-10, 14, 17-18, and 28 allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record do not teach all of the limitations of the invention as recited in claim 1.  In particular, the prior arts to Schneider in view of Ott do not teach:
 “one or more spring loaded components for biasing the one of the optical fibers and the another optical fiber into a groove of the single fiber alignment device and into alignment with each other within the groove, the second end portions including the second ends and defining an end of a ribbon cable extending from an outer edge of the substrate and in which the optical fibers are arranged in a row, the end of the ribbon cable being located off the substrate and being received in a row in a cavity of a multi-fiber mechanical alignment device being configured to receive end portions of other optical fibers as well, the multi-fiber mechanical alignment device including spring loaded components for biasing the optical fibers and the other optical fibers into grooves of the multi-fiber mechanical alignment device and into alignment with one another within the grooves”

as recited in claim 1, inter alia.
	Claims 2-4, 9-10, 14, 17-18, and 28 are allowed by virtue of depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN D CHIEM/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883